Citation Nr: 0210352	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  01-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vision loss of both 
eyes. 

2.  Entitlement to an initial compensable evaluation for 
hemorrhoids.
. 
(The issues concerning service connection for hearing loss of 
the left ear, as well as the issues concerning the propriety 
of the initial evaluations assigned for the veteran's 
service-connected otitis media of the left ear, residuals of 
a fracture of the right clavicle and scapula, and residuals 
of a fracture of the right ankle will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
December 1975.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The Board is undertaking additional development concerning 
the issue of service connection for hearing loss of the left 
ear, as well as the issues concerning the propriety of the 
initial evaluations assigned for the veteran's service-
connected otitis media of the left ear, residuals of a 
fracture of the right clavicle and scapula, and residuals of 
a fracture of the right ankle, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2).  Upon its completion, the Board 
will provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response, the Board will prepare 
a separate decision addressing these issues. 






FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  The veteran's visual acuity was 20/20 in the right eye 
and 20/25 in the left eye for his entire period of service.  
At a VA examination in February 2000, the veteran's 
uncorrected vision was 20/20 in the right eye and 20/40 in 
the left eye.  No abnormality of either eye was reported. 

3.  The veteran has a small external hemorrhoid which he has 
reported causes bleeding, but there is no evidence that he 
has hemorrhoids that are large or thrombotic, irreducible and 
with excessive redundant tissue evidencing frequent 
recurrences. 


CONCLUSIONS OF LAW

1.  Vision loss of both eyes was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R.     § 3.303 (2001); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.126(a)).

2.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.114, 
Diagnostic Code 7336 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 
also 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159). 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA with 
respect to the issue of service connection for vision loss of 
both eyes and the issue concerning the propriety of the 
initial compensable evaluation for hemorrhoids.  The veteran 
has been afforded VA examinations in connection with these 
claims, and there does not appear to be any outstanding 
medical records that are relevant to this appeal.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  Thus, the obligation that the 
RO provide the claimant with any notice about how the 
responsibilities are divided between VA and the claimant in 
obtaining evidence is now moot.  The veteran has also had the 
opportunity to testify at a hearing before the undersigned 
member of the Board in April 2002.  The Board also concludes 
that the discussions in the rating decisions, statements of 
the case and supplemental statements of the case have 
informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought. 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that further development of the 
record is not necessary.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore finds that disposition of the veteran's claims at 
the present time is appropriate.

II.  Service Connection for Vision Loss of Both Eyes

The veteran claims that he suffers from vision loss of both 
eyes as a result of a motorcycle accident while in service.  
For the reasons set forth below, the Board disagrees and 
finds that the preponderance of the evidence is against the 
veteran's claim.  

Service connection may be granted for any disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c)

In this case, the veteran did not experience a loss of vision 
in either eye during his period of service.  Both his 
enlistment examination and separation examination reports 
noted visual acuity of 20/20 in the right eye and 20/25 in 
the left eye.  In fact, none of the veteran's service medical 
records refers to any eye condition.  At a VA compensation 
examination in February 2000, the cornea, anterior chamber, 
lens medical and fundus of both eyes were normal, with no 
glaucoma present.  Uncorrected visual acuity was 20/20 in the 
right eye and 20/40 in the left eye.  Under the diagnosis 
section, the examiner listed "no ocular abnormalities."  

Consequently, absent a current disability involving either 
eye, service connection for vision loss of both eyes must be 
denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability.); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).  The Board notes that the veteran's 
statements, including testimony presented as his April 2002 
hearing, are insufficient to establish that he currently 
suffers from a disability involving either eye as a result of 
service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for vision loss of both eyes.  Hence, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Accordingly, the appeal is denied.

III.  Entitlement to an Initial Compensable Evaluation for 
Hemorrhoids

A March 2000 rating decision granted service connection for 
hemorrhoids but assigned a noncompensable (zero percent) 
evaluation from May 1999.  The veteran disagreed with that 
decision and requests that a compensable evaluation is 
warranted.  After reviewing the record, however, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.

As this is a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119, 125-127 (1999).  Under 
these circumstances, the VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability from the effective date of service 
connection to the present.  Fenderson, 12 Vet. App. at 125-
127; see also 38 C.F.R. § 4.2 (ratings to be assigned "in 
the light of the whole recorded history.")  The Board finds 
that all relevant evidence has been obtained and that no 
further duty is required under the VCAA.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

The veteran's hemorrhoids have been evaluated under 
Diagnostic Code (DC) 7336.  This diagnostic code provides a 
noncompensable evaluation for mild or moderate hemorrhoids; a 
10 percent evaluation where there is evidence of large or 
thrombotic hemorrhoids, irreducible, with excessive redundant 
tissue and evidencing frequent recurrences; and a 20 percent 
evaluation where there is persistent bleeding and secondary 
anemia, or with fissures.  See 38 C.F.R. § 4.114, DC 7336.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for the veteran's service-connected 
hemorrhoids.  When examined by VA in February 2000, the 
veteran reported hemorrhoidal flare-ups about two times a 
month with occasional bleeding.  Upon physical examination, 
however, there were no signs of anemia, no fissures and no 
palpable hemorrhoids.  The diagnosis was residuals of 
hemorrhoids, no evidence of active bleeding or disease at 
this time.  In March 2001, the veteran was treated at a VA 
medical center for hemorrhoids after reporting blood in his 
stools.  A small external hemorrhoid was observed which was 
not bleeding.   No further treatment was shown.  

It is thus apparent that the veteran has not had a large or 
thrombotic hemorrhoid since the initial grant of service 
connection, as required for a 10 percent evaluation under DC 
7336.  The Board has considered the veteran's testimony at 
his April 2002 hearing that he experienced persistent 
bleeding at least every week and sometimes daily.  Even 
accepting the veteran's testimony, no medical evidence shows 
that the veteran has hemorrhoids that are large or 
thrombotic, irreducible and with excessive tissue evidencing 
frequent recurrences, as required for a compensable 
evaluation under DC 7336.  Thus, the veteran's hemorrhoids 
were properly evaluated as noncompensably disabling since the 
initial grant of service connection. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an initial 
compensable evaluation for his service-connected hemorrhoids.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 
2098-2099 (2000); see also Dela Cruz, supra.  Hence, the 
appeal is denied.

The Board has denied the claim based on the schedular 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  However, in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2001).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  Here, 
no competent evidence shows that the veteran's hemorrhoids 
have caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  The veteran testified at his April 2002 hearing 
that he stopped working at his job as an auto mechanic in 
December 2001 because of his right shoulder disability.  
Although he testified that he had to leave work on several 
occasions due to hemorrhoidal flare-ups, at no time has he 
reported that this disability has markedly interfered with 
his job.  As such, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for vision loss of both eyes is denied.

A compensable evaluation for hemorrhoids is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

